Title: To George Washington from Beverley Robinson, 1 March 1758
From: Robinson, Beverley
To: Washington, George

 

Dear Sir
New York 1st March 1758

Inclosed is a Letter from my friend Joseph Chew of New London which he Desires me to forward to you, he has also sent me a Trunk for his Brother Coleby in your Regiment, and Desires I will forward it to some Gent. in Philadelphia who will send it from thence to your Care, as Mr Chew is noted for being a most obliging person in things of this Sort and seems Very Desirous his Brother Should get the Trunk, I must beg you’l Excuse his taken the Liberty of Troubleing you about it. I shall Send it tomorrow by the Stage Boat to the Care of Mr William Coxe in Philada and Desire him to write you a Line to Acquaint you by whom or what way he sends it from thence.
No Doubt you are Acquainted with the Expedition under the Direction of Lord How he has 2500 or 3000 picked men given him to make an Attack on Ticondaroga, we have no Accot of his having Marched from Albany, but as we have had fine weather for this week past make no Doubt he is Marched and Dare say every thing will be Done on his part, Lord Loudoun has Lately meet the New England governors at Hartford in Connecticut, and from thence is gone on to Boston, what to do there the Lord Knows.
an Expedition your Way under the Command of general Webb is talked off, and Mr Byrd is gone to South Carolina & so to the Cherokee Indians to get a number of them to Joyne us.
Inclosed you have a Supplement to our News paper giving the good Accot of the Brave King of Prussia.
Mrs Robinson & her Little Boys are very well, she Desires her Compts to you. I beg you will Remember me to Capt. Mercer, and believe me to be Dr Sr Yr Afft. Humble Srt

Bev: Robinson

